Citation Nr: 0511937	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  04-05 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim for entitlement to an eye 
condition as the direct result of traumatic injury to the 
right side of the face.

2.  Entitlement to an evaluation greater than 50 percent for 
other and unspecified neurosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
November 1952.  His report of discharge reflects that he was 
awarded the Purple Heart Medal, the Combat Infantryman Badge, 
and the Korean Service Medal with two Bronze Camp Stars for 
his service.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in November 1993 and 
November 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

A motion to advance this case on the docket, due to the 
veteran's age was received by the Board in April 2005.  This 
motion was granted by the Board in the same month.  See 
38 U.S.C.A. § 7101 (West 2002); 38 C.F.R. § 20.900(c) (2004).

Concerning the issue of service connection for an eye 
condition as a result of traumatic injury to the right side 
of the face, the Board notes that service connection for this 
disability on a direct basis was denied in November 1993 
rating decision which also declined to reopen the claim for 
service connection for an eye condition as secondary to the 
service connected residuals of gunshot wounds to the right 
side of the face.  As the Board will explain below, the 
veteran initially appealed this denial, perfecting his appeal 
with the timely submission of a substantive appeal in July 
1994.  However, he subsequently withdrew this appeal in 
writing in May 1998.  The November 1993 rating decision 
therefore became final.

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that the new and material evidence 
requirement set forth in 38 U.S.C.A. § 5108 (West 2002) 
applies to the reopening of claims that were disallowed for 
any reason, including those claims for establishing status as 
a claimant.  See D'Amico v. West, 209 F.3d 1322, 1326-1327 
(Fed. Cir. 2000).  In light of this holding, it appears that 
even claims for basic eligibility that have previously been 
finally denied must first meet the new and material evidence 
requirement before that claim can be reopened.  In this 
regard, the Board notes that, in accordance with the U.S. 
Court of Appeals for Veterans Claims (Court) ruling in 
Barnett v. Brown, 8 Vet. App. 1 (1995), the issue of new and 
material evidence must be addressed regardless of whether the 
RO based its determination on that issue.


FINDINGS OF FACT

1.  In May 1998, prior to the promulgation of a decision in 
the appeal for an evaluation greater than 50 percent for 
other and unspecified neurosis, the veteran's withdrew his 
claim.

2.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.  

3.  In a November 1993 rating decision, the RO declined to 
reopen the previously denied claim for service connection for 
an eye condition, including diplopia, both as directly 
related to his active service and as secondary to the 
service-connected gunshot wounds to the right side of the 
face.  The veteran appealed this rating decision, but 
withdrew his appeal as to this issue in May 1998, prior to 
promulgation of a decision in the case.

4.  The additional evidence received since the November 1993 
rating decision bears directly and substantially upon the 
specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim for entitlement to service connection for 
an eye condition.

5.  The medical evidence does not establish that the 
veteran's currently diagnosed eye conditions are the result 
of active service.


CONCLUSION OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met concerning the issue of 
entitlement to an evaluation greater than 50 percent for 
other and unspecified neurosis.  38 U.S.C.A. § 7105(b)(2) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b),(c) (2004).

2.  The November 1993 rating decision declining to reopen the 
previously denied claim for service connection for an eye 
condition, both as secondary to the service-connected gunshot 
wounds to the face and as directly related to service is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2004).

3.  Evidence received to reopen the claim of entitlement to 
service connection for an eye condition as the direct result 
of traumatic injury to the right side of the face, is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5100 et. 
seq., 5108 (West 2002); 38 C.F.R. § 3.156(a) (effective from 
August 29, 2001).

4.  An eye condition was not incurred as a result of active 
service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.

In addition, a Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  
38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by 
the appellant or by his or her authorized representative, 
except that a representative may not withdraw a Substantive 
Appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

Concerning the claim for an evaluation greater than 50 
percent for other and unspecified neurosis, the veteran 
timely perfected his appeal as to this issue with the timely 
submission of a substantive appeal in July 1994.  In 
September 1995, he confirmed his desire to appeal this issue 
with the submission of another substantive appeal, and 
further claimed entitlement to a total disability rating for 
compensation purposes based on individual unemployability due 
to service connected disabilities (TDIU).  This latter issue 
was subsequently added to supplemental statements of the case 
dated in November 1995 and September 1996.  The veteran did 
not perfect his appeal with regard to this issue.

Also pending at this time was a claim to reopen the 
previously denied claim for an eye condition, including 
diplopia, as the direct result of active service or the 
proximate cause of the service-connected gunshot wounds to 
the right side of the face.  This claim was also the subject 
of the November 1993 rating decision, which declined to 
reopen the previously denied claim.  The veteran submitted a 
notice of disagreement in January 1994.  The RO issued a 
statement of the case as to both the issue of an evaluation 
greater than 50 percent for neurasthenic neurosis and service 
connection for an eye condition, including diplopia, in July 
1994.  The veteran perfected his appeal as to both issues 
with the timely submission of his substantive appeal in July 
1994.

In March 1998, the RO granted entitlement to a 100 percent 
evaluation for a disability now described as neurasthenic 
neurosis and post-traumatic stress disorder (PTSD), based on 
the findings of a January 1998 VA examination report.  The RO 
explained that with the grant of the 100 percent schedular 
evaluation, the claim for TDIU was moot.  

In May 1998, the veteran filed a form with the RO indicating 
that he had reviewed the recent VA RO decision and that the 
action satisfied his appeal as to all issues.  The document 
is signed and dated in the veteran's handwriting, and was 
received by the RO in June 1998.

Hence, the veteran withdrew his appeal as to both issues.  
Accordingly, the November 1993 denial to reopen the 
previously denied claim for an eye condition, including 
diplopia, as either directly related to service or the result 
of his service connected gunshot wounds to the right side of 
face, became final.

However, in October 2002, the veteran submitted a new claim 
to reopen the previously denied claim for an eye condition as 
the direct result of traumatic injury to the right side of 
the face.  To avoid confusion, as the matter is still in an 
appellate status predicated on the veteran's notice of 
disagreement to the November 2002 rating decision (as opposed 
to the November 1993 rating decision), the Board will here 
note for the record that the appeal based on the November 
1993 rating decision is dismissed.

As the appellant has withdrawn his appeal as to the issues of 
whether new and material evidence had been submitted 
sufficient to reopen the previously denied claim for service 
connection for an eye condition, including diplopia, as 
either directly related to service or the result of his 
service connected gunshot wounds to the right side of face 
(appealed from the November 1993 rating decision); and of 
entitlement to an evaluation greater than 50 percent for 
other and unspecified neurosis (which, by the March 1998 
rating decision was granted in full, thus making the claim 
for TDIU moot) there remain no allegations of errors of fact 
or law for appellate consideration concerning these issues.  
The Board therefore has no jurisdiction to review these 
issues.

Accordingly, the issues of whether new and material evidence 
had been submitted sufficient to reopen the previously denied 
claim for service connection for an eye condition, including 
diplopia, as either directly related to service or the result 
of his service connected gunshot wounds to the right side of 
face (appealed from the November 1993 rating decision); and 
of entitlement to an evaluation greater than 50 percent for 
other and unspecified neurosis are dismissed.


II.	New and Material

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant regarding claims to 
reopen.  38 C.F.R. §§ 3.156(a), 3.159(c).  However, the 
regulatory provisions affecting the adjudication of claims to 
reopen a finally decided claim are applicable only to claims 
received on or after August 29, 2001.  Because the veteran's 
request to reopen the previously denied claim of service 
connection for an eye condition was submitted on October 2, 
2002 and received at the RO in the same month, these new 
regulations apply.

The Board is granting the veteran's claim to reopen the 
previously denied claim for service connection for an eye 
condition.  No additional evidence is required to make a 
determination as to this issue, and, hence, any failure to 
comply with VCAA requirements as to this issue would not be 
prejudicial to the veteran.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Bernard v. Brown, 4 Vet. App. 384 (1993).

In a November 1993 rating decision, the RO denied service 
connection for an eye condition, including diplopia, both as 
directly the result of active service and as secondary to the 
service-connected gunshot wounds to right side of face.  In 
arriving at this decision, the RO observed that the veteran 
had not submitted new and material evidence to reopen the 
previous, September 1980 Board decision, which denied service 
connection for an eye condition, as secondary to the service-
connected gunshot wounds to the face.  The RO noted that the 
veteran had presented no evidence establishing that the 
veteran's currently diagnosed eye condition was the result of 
either the service-connected residuals of the inservice 
gunshot wound to the right side of his face or the inservice 
wound itself.

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(effective from August 29, 2001).  If the claim is reopened, 
the VA must determine whether VA's duty to assist has been 
fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).  
Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  38 C.F.R. § 3.156(c) (effective from 
August 29, 2001).

Under the amended regulations, if the evidence is new and 
material, the question is whether the evidence raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In the instant case, the Board finds that evidence submitted 
since the November 1993 rating decision provides a sufficient 
basis to reopen the previously denied claim.  This evidence 
includes an entry in VA treatment records, dated June 2003, 
giving the opinion that the veteran's currently diagnosed eye 
condition was probably the result of head trauma.  

Thus, the Board must find that evidence submitted since the 
November 1993 decision provides a basis to reopen this claim.

Accordingly, the claim is reopened and the issue for 
adjudication now before the Board is entitlement to service 
connection for an eye condition as the direct result of 
traumatic injury to the right side of the face.


III.	Service Connection

As explained above, the issue now before the Board is 
entitlement to service connection for an eye condition as the 
direct result of traumatic injury to the right side of the 
face.

As noted above, the veteran has submitted a June 2003 opinion 
from his treating VA physician indicating that his presently 
diagnosed eye disability was likely the result of head 
trauma.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This 
law redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
200, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.012, 3.156(a), 3.159 and 3.326(a) (2004).

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue entitlement to 
service connection for an eye condition as the direct result 
of traumatic injury to the right side of the face.  VA has 
complied with the notice and duty to assist provisions of the 
VCAA, and the veteran was advised by VA of the information 
required to substantiate his claim for service connection of 
this disability.

The RO issued the veteran a VCAA letter in October 2002.  In 
addition, the December 2003 statement of the case gave 
specific information as to the changes in the law and 
regulations effected by the VCAA along with information 
regarding the evidence needed to substantiate his claims for 
service connection for the claimed eye condition.  In 
particular, the October 2002 letter indicated not only what 
evidence was needed to reopen the previously denied claim, 
but also what evidence was needed to establish service 
connection for the claimed eye condition.

The veteran responded in July 2003 that he had received 
treatment by the VA Medical Center (VAMC) in Memphis.  The RO 
obtained these records and, in November 2003, accorded the 
veteran a VA examination.

The veteran has advised the RO of no further or additional 
medical treatment records or evidence.  The Board is not 
aware of the existence of other additional relevant evidence 
in connection with the claims on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, available VA 
records were obtained or submitted by the veteran, and the 
veteran identified no private treating facilities.  In 
addition, a VA examination was provided.  It seems clear that 
the VA has given the veteran every opportunity to express his 
opinion with respect to his claim and the VA has obtained all 
known documents that would substantiate the veteran's 
assertions. 

The VCAA letter, combined with the statement of the case, in 
aggregate, properly notified the veteran of his statutory 
rights.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003); Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003).  In addition, the veteran and his 
representative provided notice of additional VA records to 
VA, who obtained them.  See 38 U.S.C.A. § 5103(b) (West 
2002).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with regard to the 
issues discussed on appeal was harmless error.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices.  Therefore, to decide the appeal on the veteran's 
claim would not be prejudicial error to the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her by the VCAA letter, statement of 
the case, and their accompanying notice letters.

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of her claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing claims for service connection, the evidence 
considered in connection with the issues addressed in this 
decision, and what information VA and the veteran would 
provide.  Thus, the Board finds that there has been no 
prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).  In addition, service-connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

In addition, regulations provide that certain chronic 
diseases will be considered to have been incurred in service 
if manifested to a degree if 10 percent or more within one 
year from the date of separation from active service, where 
the veteran has served for 90 days or more during a period of 
war, or after December 31, 1946, even though there is no 
evidence the disease existed during service.  38 C.F.R. 
§ 3.307 (2004).  Organic diseases of the nervous system are 
among the chronic diseases for which the presumption is 
granted.  38 C.F.R. § 3.309(a) (2004).

The veteran avers that he manifests an eye condition that is 
the result of the same traumatic inservice injury to the 
right side of the face in which he sustained the gunshot 
wounds.  It is noted that he is service connected for the 
residuals of gunshot wounds to the right side of the face.  
In support of this assertion, he offers the opinion of his 
treating VA physician, who submitted a statement dated in 
June 2003 that the currently diagnosed horror fusionis were 
likely the result of head trauma.

Service medical records show that in October 1951 the veteran 
was wounded during active service, sustaining multiple 
penetrating missile wounds to both thighs, buttocks and left 
popliteal space of the right post chest wall.  He also 
sustained a penetrating missile wound to the right side of 
his face, anterior to the ear with 8th cranial nerve 
involvement but no artery involvement.  A foreign body was 
retained in the right cheek.  Hospital records reflect that 
no eye injury was found but that visual field testing grossly 
with fingers showed possible bitemporal defect.  Further 
testing revealed no significant abnormalities in November 
1951.  He was cleared by the Eye Section in December 1951.

Service connection was established in a June 1953 rating 
decisions for multiple scars, right posterior thigh with 
retained foreign bodies, scars of the posterior upper chest, 
keloid formation with retained foreign bodies, and scars of 
the buttocks, left thigh, and face, effective from in 
November 1952, the day after the veteran was discharged from 
active duty.  The report of VA examination, dated in May 
1953, revealed findings of a soft, well-healed, freely 
movable 1/2 inch scar in the right parotid of the veteran's 
face, somewhat sensitive but with no atrophy.  No other 
findings were observed.  The diagnosis was cicatrices, both 
buttocks, right thigh, right and left posterior chest, and 
right face, well healed, with multiple metallic foreign 
bodies, in soft tissue result of shrapnel wounds in combat.  
No abnormalities, diagnoses, or other findings were made with 
regard to the veteran's eyes or vision.

Thereafter, VA treatment records show a normal eye 
examination in June 1977, with the first indication of 
abnormal findings in October 1978-almost 26 years following 
the veteran's discharge from active service, when the veteran 
reported with complaints of double vision for the past two 
years, worsening in the last few months.  The examiner 
diagnosed diplopia, rule out degenerating disease.  Diplopia 
was again diagnosed in December 1978.

As noted above, the veteran presented the opinion of his 
treating VA physician in June 2003.  The physician noted that 
the veteran's currently diagnosed horror fusionis were likely 
the result of his head trauma.  Accordingly, the RO proffered 
the veteran a VA examination for eyes in November 2003.  

Noting that the claims file had been carefully reviewed, the 
examiner conducted an exhaustive review of the medical 
history.  In brief, the examiner reviewed the records of 
treatment for the veteran's inservice wounds:  

The veteran has a history of a missile 
wound, multiple penetrating, affecting 
posterior aspect of both thighs, 
buttocks, left popliteal, space of the 
right posterior chest wall.  While in 
service in Korea on October 9, 1951, he 
was struck by enemy shell fragments.  He 
was also diagnosed with a wound missile, 
penetrating right side of the face 
anterior to ear with VIII cranial nerve 
involvement and foreign body retained in 
right cheek.  There is a note dated 
December 10th, 1951, which is a final 
summary stating the veteran was admitted 
to the ... Hospital with a transfer 
diagnosis of wound, missile penetrating, 
thighs, buttocks, posterior chest, right 
side of face, and foreign body retained.  
The summary states the veteran was 
examined by the eye section, which "has 
given the patient glasses and 
clearance."  There is a eye examination 
note dated November 29th, 1951.  The 
history is significant stating the 
veteran sustained penetrating wounds with 
no eye injury.  Exam at 361st revealed 
contraction of temporal field.  The eye 
examination showed distance vision of 
20/20 in the right eye and 20/50 in the 
left eye.  Best corrected visual acuity 
was 20/30 in the right eye and 20/20 in 
the left eye.  External examination was 
reported as normal with some 
blepharospasm and the media and fundus 
were normal.  Associated movements and 
muscle balance showed no abnormalities 
per the note.  A note from the Neurology 
Clinic, ... Hospital dated November 28, 
1951, states there was no papilledema and 
no obvious defects of cranial nerves II, 
III, IV, VI, VII, IX, X or XII on either 
side.  There is no mention of symptomatic 
diplopia or strabismus on his service 
records which were reviewed.

The examiner then tracked the medical history involving the 
veteran's eye conditions.  She noted that the first evidence 
of complaints of eye problems occurred in June 1977, and the 
examiner then diagnosed a normal eye examination and early 
presbyopia, rule out glaucoma and muscle weakness.  A follow 
up note dated in December 1978 reflects findings of 
functional diplopia, and is the first medical evidence of 
record of the manifestation of an eye condition.  The 
diagnosis was repeated in July 1979, but with findings of 
20/20 visual acuity, bilaterally.  The veteran was 
subsequently followed for glaucoma.  Strabismus was 
diagnosed, with poor fusion, in August 1993, and in July 
1994, the veteran was diagnosed with esophoria with symptoms 
of longstanding diplopia.  A neuro-ophthalmology examination 
was conducted in August 1995 with a resulting diagnosis of 
large-angle esophoria.  He was subsequently diagnosed with 
alternating esotropia with loss of peripheral fusion cues, a 
history of no benefit from prisms, and assessed to be a poor 
surgical candidate.

In April 1997, the examiner noted, the veteran underwent a VA 
examination with full review of the claims file.  The 
physician found best corrected visual acuity to be 20/40 in 
the right eye and 20/50 in the left.  The examiner diagnosed 
esotropia in primary and left gaze, exotropia in right gaze, 
and diplopia.  In an addendum dated in January 1998, the 
examiner further gave an impression of right VIth nerve 
paresis, which had been present since about 1978 with 
residual esotropia and lack of fusion resulting in diplopia.

The examiner then discussed the June 2003 opinion that the 
then-diagnosed horror fusionis is secondary to the veteran's 
head trauma.  The examiner observed the veteran gave a 
history of diplopia since his service injury, by his own 
history, and that the physician did not have access to the 
veteran's service medical records.

Current examination revealed findings of right visual acuity 
uncorrected at 20/200 near and 20/540 distance.  The right 
eye visual acuity was corrected to 20/40 near and 20/50 
distance.  Left eye was 20/200 near, uncorrected, and 20/50 
distance, uncorrected.  Left eye was corrected to 20/50 near 
and 20/50 distance.  Mobility testing showed full ductions 
and versions with reported diplopia horizontally in all 
directions.  Prism images did not enable him to fuse the 
images.

Pupils were found to be round and reactive from five to three 
millimeters with no relative afferent papillary defect.  The 
intraocular pressures were 14/14 mmHg by applanation.  
External examination was unremarkable:  lids and lashes 
showed mild dermatochalasis, but were intact bilaterally.  
Conjunctivae and sclerae showed no injection or discharge.  
Corneas were found to have periopheral arcus with no 
fluorescein staining.  Anterior chambers were deep and quiet 
with no cell or flare.  The iris had no rubeosis in either 
eye and lenses had 2+ nuclear sclerosis with inferior 
cortical spokes bilaterally.  Dilated fundus examination 
showed a cup/disk ratio approximately .5 in the right eye and 
.6 in the left eye with intact pink rims.  Vessels and 
periphery were unremarkable.  Foveal reflexes were good in 
both eyes.

The examiner diagnosed esotropia in primary gaze with 
constant horizontal diplopia and inability to fuse, primary 
open-angle glaucoma, both eyes, cataracts, both eyes, and 
astigmatism and presbyopia, both eyes.  The examiner offered 
the following comment and opinions:

The physician is asked to comment on the 
veteran's diplopia, glaucoma, and nuclear 
sclerosis.  [The veteran] has horizontal 
diplopia in primary position and all 
fields of gaze, likely due to his 
alternating esotropia.  He was seen by 
strabismus specialist in the Eye Clinic 
on June 20th of 2003 and diagnosed with 
horror fusionis, which is the acquired 
disruption of central fusion.  That exam 
note states it was "probably" secondary 
to head trauma.  However, the veteran 
reported that the onset of his diplopia 
began following his service head trauma 
in 1951 and the physicians did not have 
access to old records to date the onset 
of diplopia.

After extensive review of the claim's 
file (sic) by the examiner, the records 
show that the symptom of diplopia was 
first reported by the veteran in June of 
1977, since 2 days.  There was no mention 
or report found of recent head trauma or 
cranial nerve deficits.  At another visit 
in 1978, the veteran reported diplopia 
for 2 years.  The veteran appears to be 
an inconsistent historian and now recalls 
the diplopia to start following his 
service injuries in 1951 (which is not 
supported by the old files).  Due to 
inconsistent symptoms (Monocular and 
binocular, horizontal and vertical 
diplopia) and negative exam findings, the 
veteran was diagnosed with functional 
diplopia on 2 exams, including an eye 
ratings exam.  The examiner is asked to 
address the change in medical findings 
now compared to first findings of totally 
function diplopia.  In subsequent exams, 
he has been examined by neuro-
ophthalmology and strabismus specialists 
with diagnosis of estropia/esophoria and 
inability to fuse images.  It is possible 
that his esophoria decompensated into 
esotropia over time or that he was not 
cooperative with strabismus evaluation.  
Horror fusionis is not a common condition 
and is best evaluated by a strabismus 
specialist.  On my exam he has esotropia 
and thus, a clinical basis for his 
diplopia.  He was unable to fuse images 
with prism correction.

***

Since the diplopia began in 1977 per the 
old records, the examiner finds it 
unlikely that it is directly related to 
his service connected injuries which 
occurred in October of 1951.  Review of 
his service records show that he had no 
cranial nerve abnormalities or strabismus 
following his injuries while in service.  
His glaucoma and bilateral nuclear 
sclerotic cataracts (multifactorial in 
etiology including advanced age) do not 
appear to be traumatic in origin and are 
unlikely to be related to his service 
connected injuries.  His best corrected 
visual acuity is 20/50 both eyes at 
distance.  Based on the exam and review 
of the medical facts from the veteran's 
file, it is the opinion of the examiner 
that his eye problems are not likely 
directly related to his military service 
(underscoring added).

As an aside, the Board further notes that myopic astigmatism 
and presbyopia are a form of refractive error.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part VI, para. 11.07(b) 
(August 26, 1996) (hereinafter "M21-1").  Refractive error of 
the eye is not a disease or injury within the meaning of 
applicable law.  See 38 C.F.R. § 3.303(c) (2003).  As 
refractive error of the eye is not, by law, a disease or 
injury, it requires more than an increase in severity during 
service in order to warrant a grant of service connection.  
There is a lack of entitlement under the law to service 
connection for refractive error of the eye, unless the 
evidence shows that it was subject to a superimposed disease 
or injury during military service that resulted in increased 
disability.  See VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).

The Board accepts the report of the November 2003 VA examiner 
as more probative than the June 2003 report offered by the 
veteran's treating VA physician.  The VA physician's recent 
knowledge of the veteran notwithstanding, the Board notes 
that the examiner conducting the November 2003 VA examination 
thoroughly reviewed the veteran's entire claims file, to 
include the service medical records documenting testing and 
treating following the inservice gunshot wounds to the 
veteran's right side of the face, and indicated that nothing 
in the records established a connection between this injury 
and the veteran's subsequently developed eye conditions, or 
between the veteran's currently diagnosed eye conditions and 
his active service.

The record contains no other findings, opinions, or medical 
evidence establishing a causal relationship between the 
veteran's currently diagnosed eye conditions and his active 
service, including the traumatic injury in which he received 
gunshot wounds to the right side of his face.

The Board has considered the statements provided by the 
veteran concerning his belief that his eye conditions are the 
result of the traumatic injury he sustained in service to the 
right side of his face.

Where, as here, the claim turns on a medical matter, the 
veteran cannot establish entitlement to service connection on 
the basis of his assertions, alone.  As a layperson, without 
appropriate medical training and expertise, the veteran 
simply is not competent to offer a probative opinion on a 
medical matter, such as whether his currently diagnosed eye 
conditions are the result of his active service, including 
the traumatic injury in which he sustained gunshot wounds to 
the right side of his face.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

With regret, the Board finds that absent medical evidence 
supporting the argued causal nexus between the veteran's eye 
conditions and his active service, the Board is not able to 
find that the veteran's eye conditions are the result of his 
active service, including the traumatic injury in which he 
sustained gunshot wounds to the right side of his face.

After review of the record, and for the reasons and bases 
expressed above, the Board concludes that the preponderance 
of the evidence is against the veteran's claim for 
entitlement to service connection for an eye condition as the 
direct result of traumatic injury to the right side of his 
face.  The benefit sought on appeal is accordingly denied.




ORDER

The appeals concerning an evaluation greater than 50 percent 
for other and unspecified neurosis is dismissed.

Service connection for an eye condition as the direct result 
of traumatic injury to the right side of the face is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


